Citation Nr: 0007985	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  94-28 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a brain stem event.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1982 to July 1986 
and from August 1986 to March 1991.  This case comes to the 
Board of Veterans' Appeals (Board) from a February 1992 RO 
decision which granted service connection and a 10 percent 
rating for residuals of a brain stem event.  (Subsequent 
rating decisions styled the service-connected disorder as 
amnestic syndrome due to a brain stem event.)  The veteran 
appeals for a higher rating.  In March 1997 and December 
1998, the Board remanded the case to the RO for additional 
development.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a brain stem 
event are manifested by left-sided hemiparesis and 
hemisensory deficit, and the associated disability is 
equivalent to mild incomplete paralysis of the circumflex and 
sciatic nerves.  

2.  The veteran's service-connected residuals of a brain stem 
event are also manifested by psychiatric symptoms of 
cognitive and memory deficit, which are productive of mild 
social and occupational impairment.


CONCLUSIONS OF LAW

1.  Residuals of a brain stem event include neurological 
impairment of the left upper extremity which is 
noncompensable, and neurological impairment of the left lower 
extremity which is 10 percent disabling.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Codes 8008, 8518 
8520 (1999).

2.  Residuals of a brain stem event also include psychiatric 
impairment which is 10 percent disabling.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Codes 8008, 8045 
(1999); 38 C.F.R. § 4.132, Diagnostic Code 9304 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from July 1982 
to July 1986 and from August 1986 to March 1991, as a 
machinist mate.  On examinations for enlistment purposes in 
October 1981 and for separation purposes in May 1986, the 
veteran reported on a medical history form that he was right-
handed.  His service medical records indicate that in May 
1990, while at a wedding, he had an acute onset of double 
vision and fell to the ground with momentary loss of 
consciousness.  Upon awaking, he had significant difficulty 
walking and was weak on the left side.  He underwent testing 
at a civilian hospital, and a magnetic resonance imaging 
(MRI) of the head revealed a lesion in the right brain stem.  
The veteran was presumed to have had a stroke; a full 
vasculitis workup was negative.  He showed gradual functional 
improvement but continued to complain of double vision and 
ataxia.  He walked with a cane.  

In June 1990, the veteran underwent an evaluation at a Naval 
hospital for possible stroke.  On a medical board report, the 
veteran reported subjective diplopia.  An examination 
revealed that his sensation was impaired to cold and 
vibration on the left side and his coordination was slow 
bilaterally.  His gait was slow and ataxic, and he had 
difficulty walking with or without a cane.  He took one 
aspirin a day for stroke prophylaxis.  The diagnosis was 
acute brain stem event due to either a stroke or multiple 
sclerosis.  He was deemed fit for limited duty for a period 
of six months.  

In December 1990, the veteran was seen in the psychiatry 
clinic for complaints of an inability to cope and severe 
exacerbation of stress.  He reported excessive sleepiness and 
fatigue, difficulty with short term memory, and a weak 
attention span.  A mental status examination revealed him to 
be alert, oriented times four, and appropriately groomed.  
His mood was euthymic and his affect was broad.  There were 
no hallucinations, delusions, or suicidal/homicidal ideation.  
The diagnosis was other life circumstance problem (Axis I); 
there was no Axis II diagnosis.  

Also in December 1990, the veteran was reevaluated at a Naval 
hospital for possible stroke versus new onset of multiple 
sclerosis.  His complaints consisted of chronic fatigue since 
the brain stem event, poor attention span, positional vertigo 
associated with black tunnel vision on positional changes, 
brief episodes of diplopia lasting seconds, and fear of 
lifting/stress/heat (i.e., fear of recurrence of brain stem 
event).  An examination revealed the veteran was alert and 
oriented.  His head, eyes, ears, nose, and throat were 
normal.  The cranial nerves 2 through 12 were normal.  His 
motor strength was 5/5 without drift.  The sensory 
examination was intact to light touch and stereognosis.  The 
reflexes were 2+ and symmetric.  His coordination and gait 
were intact, and Romberg's sign was negative.  It was noted 
on the medical board report that the veteran had a difficult 
time recovering from his acute brain stem event and had a 
prolonged period of anxiety coping with his resolving disease 
process (he had been diagnosed with life circumstance problem 
with no Axis II diagnosis).  He was presently limited by his 
intermittent attacks of vertigo, poor attention span, and 
chronic fatigue.  The diagnosis was acute brain stem event in 
June 1990, most consistent with a posterior circulation 
infarction, etiology unknown after extensive work-up.  The 
veteran's case was referred to a physical evaluation board 
(PEB), and in February 1991 the PEB found the veteran 
physically unfit for duty with a determination that his 
disorder was 10 percent disabling.  The veteran was 
discharged from service in March 1991 with severance pay due 
to his residuals of a brain stem event.  

On a VA neuropsychiatric examination in June 1991, the 
veteran complained of hypersomnia, easy fatigability, and 
memory difficulty since his stroke.  He complained of pain 
and a throbbing sensation on the left side of his body.  He 
was without psychiatric complaint.  He reported that he was 
motivated to work but was unable to do so.  He stated that 
his activities consisted of watching television and fishing.  
On mental status examination, the veteran was alert and 
cooperative.  He carried a cane and appeared to have left-
sided weakness.  He described his mood as "grumpy" every 
once in a while.  His affect was warm and pleasant.  There 
were no perceptual problems and his speech was normal.  His 
thought content revealed some angry feelings about having a 
stroke.  He was not suicidal, homicidal, or otherwise 
psychiatrically disordered.  His cognitive examination was 
remarkable in that he remembered two of three objects after 
five minutes.  His concentration was intact.  He was deemed 
competent to handle funds.  There was no diagnosis of a 
psychiatric disorder (Axis I or II), and the veteran's Global 
Assessment of Functioning (GAF) scale score was 35 (current 
and past year).  

On a VA neurological examination in June 1991, the doctor 
noted that the veteran surprised him when he did not know too 
much about his condition but claimed that he probably had a 
stroke or demyelinating condition.  The veteran appeared for 
the examination with a cane and reported that his left leg 
was painful.  He reported that he did not take any 
medication.  The doctor indicated that the veteran's 
neurological examination was essentially within normal limits 
and that no focal neurological deficits could be found.  In 
the diagnosis, the doctor stated that the veteran was found 
to be essentially normal neurologically but referred him to 
the neurology clinic because he had a history of questionable 
stroke or multiple sclerosis.  

On a VA orthopedic examination in June 1991, the veteran 
complained that he had dizzy spells with loss of balance (for 
which reason he used a cane) and throbbing and shakiness in 
the left lower extremity with pain radiating from the left 
ankle and foot up to the left knee.  He stated that lying 
down and resting brought complete relief of these symptoms.  
On examination, the veteran was very functionally ambulatory 
using a cane.  Without the cane, he had a normal gait.  There 
was absolutely no weakness or atrophy throughout the left 
lower extremity, and the tone of muscle throughout both lower 
extremities was normal.  The examiner noted the veteran had 
familial bilateral pes cavus but that it was asymptomatic.  
There was full and strong mobility of both knees.  Both knees 
and ankles were stable.  The left ankle and foot were 
anatomically the same as the right, with no manipulation, 
pain, or tenderness on the left.  The range of motion was the 
same on the left as the right.  In the diagnosis, the doctor 
stated that the veteran had no actual orthopedic disability 
other than his complaints to the left lower extremity or 
residuals of the stroke he suffered.  Subsequent X-rays of 
the left knee and left foot were negative.  

On a VA general medical examination in July 1991, the 
veteran's complaints included pain and occasional weakness of 
the left foot and leg, and a history of occasional (and what 
appeared to be orthostatic) dizziness.  The doctor stated 
that real vertigo causing dizziness was not detected.  The 
veteran reported that following the brain stem event in 
service he regained most of the function in his left upper 
and lower extremity but walked with a cane due to occasional 
balance disturbance.  The doctor stated that the veteran was 
very vague on the history of his illness (and the doctor was 
unsure whether this involved the veteran's complaint of 
memory loss) but that the veteran seemed to have a good 
memory for all other questions posed to him.  The veteran 
reported some anxiety secondary to the occurrence of the 
brain stem event.  He reported taking a baby aspirin daily.  
On examination, there was no cyanosis, clubbing, or edema in 
the extremities.  The veteran had equal muscle bulk and 
muscle strength throughout.  His reflexes were 1+ and his 
toes were downgoing.  Cranial nerves 2 through 12 were 
intact.  Cerebellar function was normal.  Romberg's sign was 
normal.  In the diagnosis, the doctor stated that the veteran 
had a history of some type of a right brain stem lesion and 
some vague history of a stroke or a transient ischemic attack 
in 1990 (the doctor indicated that there was no documentation 
at hand of this).  The doctor stated that the veteran had no 
neurologic findings and appeared healthy, that he only had 
complaints of some orthostatic problems, and that his memory 
appeared to be very good.  

An August 1991 VA outpatient record indicates a complaint of 
memory problems.  An examination showed the veteran to be 
alert and oriented times three.  There was no aphasia or 
dysarthria in his speech.  His memory for recent events was 
intact.  There was no facial asymmetry.  His tongue was 
midline.  On motor examination, there was no muscle atrophy 
or fasciculation.  His strength was 5/5 throughout.  His 
sensory functioning was intact to all modalities.  Reflexes 
were 2 or 2+ in both lower extremities.  The impression was 
stroke versus demyelinating disease.  

In September 1991, the veteran was admitted to the VA 
hospital for an MRI study.  His major complaint was some 
dizziness and the need for occasional support in walking.  He 
also reported loss of taste off and on and some memory loss.  
On physical examination, the veteran was alert and 
cooperative.  His cranial nerves were okay.  His gag reflex 
was present and his strength was 5/5 in the upper and lower 
extremities.  His sensory function was okay, and his reflexes 
were present and symmetrical in the upper and lower 
extremities.  Babinski's sign was negative.  Cerebral finger-
to-finger and finger-to-nose were within normal limits.  A 
neurological examination was benign, with no gross deficits.  
An electroencephalogram (EEG) was normal.  The MRI was 
scheduled to be performed on an outpatient basis.  The 
veteran was discharged without any medications or follow-up 
in the hospital.  

A September 1991 MRI study conducted by the Health Science 
Center of the State University of New York shows an 
approximately 3 mm. focus of abnormal signal intensity in the 
right thalamus just lateral to the midline and extending just 
posterior to the right red nucleus, which may represent a 
focal demyelinating lesion or perhaps may be related to 
vascular insult.  

On a November 1991 VA neuropsychological screening 
evaluation, the veteran stated that he forgot his first 
appointment, but he presented on time for the second one.  It 
was observed that he was alert, well oriented, cooperative, 
friendly, and appropriately dressed and groomed.  His speech 
was clear, coherent, and relevant with no signs of 
dysarthria, dysphasia, or thought disorder.  His affect was 
appropriate but occasionally mildly anxious.  Frustration 
tolerance and concentration were good.  Neuropsychological 
testing indicated the absence of a dementia-like disorder or 
any major generalized lowering of intellectual functioning.  
There was evidence of a mild to moderate problem with reading 
comprehension and suggestions of mild difficulties with the 
fund of remote memory and with half hour delayed recent 
memory, which were suggestive of provisional diagnoses of 
dyslexia and a partial organic amnestic syndrome (POAS).  

In a February 1992 decision, the RO granted service 
connection for residuals of a brain stem event and assigned a 
10 percent rating.  

In September 1992, the veteran underwent additional VA 
neuropsychological testing to assess his current level of 
functioning.  The test results did not show significant 
change from the previous evaluation in November 1991; they 
were indicative of a diagnosis of POAS and suggested the 
presence of a depressive disorder, not otherwise specified, 
and facets of psychological problems affecting physical 
condition.  It was noted that prior testing had showed 
evidence of dyslexia which may be related to the veteran's 
brain syndrome.  The evaluator recommended a repeat 
neurological examination wherein special attention could be 
directed to ruling out a progressive demyelinating disease 
versus a vascular disorder, either of which may be affecting 
more than one area of the central nervous system.  

On a VA psychiatric examination in April 1993, the veteran 
reported that he had had great difficulty in finding 
employment and that he recently obtained a job with a local 
manufacturing firm.  He complained of frequent headaches, 
episodes of light-headedness upon standing, inability to 
cross his legs without his left foot becoming numb, throbbing 
in his left side if he became tired, soreness in his left 
shoulder, and difficulty with long term memory.  He denied 
depressive and anxiety symptoms and reported he slept 
adequately.  He reported difficulty concentrating at times 
and low energy.  He noted he was fearful about performing 
many physical activities due to his stroke.  On mental status 
examination, the veteran was fully oriented, neatly dressed, 
and made good contact.  His speech was coherent and relevant.  
His affect was somewhat blunted but appropriate to content, 
and he was able to smile appropriately.  He reported a sense 
of loss about things he was unable to do because of his 
stroke, but he denied suicidal ideas or plans.  Memory 
testing was not performed due to extensive past testing, 
although the veteran complained of difficulty in remembering 
appointments.  His judgment and insight seemed fair.  The 
diagnoses were amnestic syndrome secondary to cerebral 
vascular accident, and the veteran's GAF score was 60 
(current and past year).  He was deemed competent to handle 
funds.

On VA examination for brain disorders in March 1994, the 
veteran reported he was working at the post office.  He noted 
he took one baby aspirin a day.  He complained of some 
twitching in his face and some problems with the left leg.  
On examination, he was intact neurologically.  In the 
diagnosis, the doctor stated the veteran was found to be 
essentially normal neurologically.  He noted the veteran was 
status post brain stem injury, probably a small stroke, which 
was confirmed by MRI.  The doctor recommended continued 
follow-up care.  

On a VA psychiatric examination in September 1997, the 
veteran complained of dizzy spells and leg cramps at times, 
recurrent severe headaches, short term memory loss and 
difficulty learning new material, and decreased sleep (due to 
leg cramps and headaches).  He denied any change in the level 
of activity or interest or enjoyment of activities.  He 
reported that he has worked at the post office for the past 
four years and denied missing any work due to the specified 
complaints.  The veteran stated that he was not being treated 
by any psychiatrist or receiving any psychotropic 
medications, and that he had never been hospitalized for 
psychiatric reasons.  On mental status examination, the 
veteran showed no significant psychomotor agitation or 
retardation.  There were no tremors or abnormal movements.  
He was cooperative, although he expressed disappointment and 
anger for unfair treatment by VA.  His speech was of normal 
rate, rhythm, and tone.  His mood and affect were within 
normal limits.  He showed no formal thought disorder.  He had 
no hallucinations or delusions, and showed no significant 
symptoms for a mood or anxiety disorder.  His cognition was 
grossly intact.  Significant memory impairment was not 
detected during the interview, but the veteran had some 
difficulty remembering exact dates of the different events in 
his past history.  His insight and judgment were good.  The 
impression was amnestic disorder, not otherwise specified, 
and the veteran's GAF score was 61-70, which was related to 
his mild symptoms and difficulty in social and occupational 
life.  The examiner commented that it would be very essential 
to know the site of the veteran's lesion, especially since 
there seemed to be a controversy over whether he sustained a 
brain stem lesion versus a thalamic lesion, because the 
location of the infarct would indicate the extent of his 
symptoms, especially the one related to his memory.  The 
examiner stated that usually brain stem infarcts would not 
cause significant memory impairment, whereas a thalamic 
lesion might cause memory problems.  The veteran was deemed 
competent to handle funds.  

On a VA neurological examination in May 1999, the veteran 
complained of persistent cramps, fatigability, and pain in 
the left lower extremity, especially below the knees.  He 
also complained of some increased weakness in the left upper 
extremity, especially more since left shoulder dislocation 
surgery one year ago.  He complained of neck pain, left 
shoulder pain, and left upper extremity pain proximally 
occasionally.  He complained of short and intermediate memory 
problems since the stroke.  He stated he forgot names and 
numbers occasionally but that it did not significantly affect 
his job.  He stated that he took Advil tablets daily for his 
left-sided symptoms with significant relief.  He reported 
having migraine headaches about once a month for which he 
took Midrin with significant relief.  He reported occasional 
dizzy spells associated with light-headedness, nausea, and 
gait imbalance lasting one to two seconds without sequelae on 
one or two occasions a week.  He denied any visual symptoms 
currently or any problems with walking and balance.  He noted 
that his problems had limited his outdoor activities.  He 
reported taking one baby aspirin a day.  

On mental status examination, the veteran was alert, awake, 
and oriented to person, place, and time.  He talked 
coherently without any evidence of dysarthria or aphasia.  He 
had immediate recall of two out of three after three minutes.  
He could spell forwards and backwards.  Examination of his 
cranial nerves showed no defect except for diplopia on the 
left and gaze.  His tongue was midline with positive gag 
reflex.  On motor examination, there was no weakness in the 
right side.  The left lower extremity showed some "give 
away" weakness.  The left upper extremity was somewhat 
limited due to left shoulder pain, but there was no apparent 
weakness.  The was decreased sensation to pin prick in patchy 
distribution on the left side.  The reflexes were symmetric 
on both sides and both dorsal plantar flexion.  The veteran 
was steady while walking, and he could walk on toes, heels, 
and do normal tandem walking.  The assessment was history of 
stroke in 1990 with probable questionable left-sided 
hemiparesis and hemisensory deficit and some cognitive 
problems and positive deficit in the form of memory problems.  
The examiner stated that the neurological examination was as 
described and that the veteran appeared to be functioning 
quite well at this point.  The examiner noted the veteran's 
mild cognitive deficit and some hemisensory loss, 
recommending he be followed up clinically.  

On a VA psychiatric examination in May 1999, it was noted 
that the veteran was employed for seven years with the post 
office.  On mental status examination, he was casually 
dressed and cooperative.  He was a man of average to above 
average intelligence without features of psychosis or major 
affective disturbance.  There were no signs or symptoms of 
psychoneurological disturbances.  His mental status was 
within normal limits, and he was without psychological 
complaints.  He denied any depression.  The veteran focused 
on two areas of stress in his life:  (1) his frustration, 
anger, and resentment over having experienced the 
cerebrovascular accident (because he had planned to make a 
career out of the military) and his preoccupation with 
potential explanations for his cerebrovascular accident (he 
thought it might have been related to several inoculations in 
preparation for possible transfer to the area of Saudi Arabia 
at that time); and (2) work-related stress in that a co-
worker was difficult to get along with, although the veteran 
liked his job and felt he was a good worker.  The examiner 
summarized that there was no evidence of any co-morbid 
psychiatric disability at that time.  There was no 
psychiatric diagnosis, and the veteran's GAF score was 81.    

II.  Analysis

Initially, it is noted that the veteran's claim for a higher 
rating is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  The Board is satisfied that all relevant evidence 
has been properly developed and that no further assistance is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The RO has rated the veteran's amnestic syndrome due to a 
brain stem event as 10 percent disabling under 38 C.F.R. § 
4.124a, Diagnostic Code 8008 and 38 C.F.R. § 4.132, 
Diagnostic Code 9304.  Under Code 8008, residuals of 
thrombosis of vessels of the brain are rated a minimum of 10 
percent, provided that such residuals are objectively 
ascertainable.  When ratings in excess of the prescribed 10 
percent rating are assigned, the disability must be evaluated 
by analogy under the criteria of diagnostic codes relating to 
the impairment shown.  38 C.F.R. § 4.124a, Note.

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the codes 
specifically dealing with such disabilities.  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Code 9304; this 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma, and ratings in excess of 10 
percent for brain disease due to trauma under Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  

The Board notes that the regulations pertaining to evaluating 
mental disorders were revised effective November 7, 1996, 
during the pendency of the present appeal.  Under the 
circumstances of this case, either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old rating criteria, in effect prior to November 7, 
1996, a 10 percent evaluation for dementia due to head trauma 
requires symptomatology which is less than the criteria 
required for the 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation 
requires definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
where the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  (Definite 
impairment is construed to mean distinct, unambiguous and 
moderately large in degree.  Op. G.C. Prec. 9-93 (November 9, 
1993).)  Higher evaluations are warranted for symptoms worse 
than the criteria for a 30 percent rating.  38 C.F.R. § 
4.132, Diagnostic Code 9304 (1996).

Under the new rating criteria, in effect since November 7, 
1996, a 10 percent evaluation for dementia due to head trauma 
requires occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation requires occupational 
and social functioning with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Higher 
evaluations are warranted for symptoms worse than the 
criteria for a 30 percent rating.  38 C.F.R. § 4.130, 
Diagnostic Code 9304 (1999).  

The veteran contends that his service-connected disorder is 
more disabling than is reflected by his 10 percent rating.  
The RO in a February 1992 decision assigned the minimum 10 
percent rating under Code 8045 on the basis of purely 
subjective complaints of dizziness, hypersomnia, and left-
sided weakness (as stroke residuals) and no current 
psychiatric diagnosis.  Subsequently, additional medical 
evidence was received showing a diagnosis of partial organic 
amnestic syndrome, and the RO continued the 10 percent rating 
on the basis of mild impairment of social and industrial 
adaptability under Code 9304.  The Board finds that a 
different rating method, separately evaluating the brain stem 
event residuals (both neurological and psychiatric), will 
result in an overall higher rating.  

The medical evidence shows that the veteran has neurological 
manifestations due to the brain stem event suffered in 
service, and those manifestations involve the left upper 
extremity and left lower extremity.  The medical evidence 
also shows that the veteran has psychiatric manifestations 
due to the brain stem event.  The Board finds that these 
disabilities should be rated separately, as discussed below.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8518, which 
pertains to paralysis of the circumflex nerve, a 0 percent 
rating is warranted for mild incomplete paralysis of the 
circumflex nerve of the minor arm; a 10 percent rating is 
warranted when there is moderate incomplete paralysis.  Under 
38 C.F.R. § 4.124a, Diagnostic Code 8520, which pertains to 
paralysis of the sciatic nerve, a 10 percent rating is 
warranted for mild incomplete paralysis of the sciatic nerve 
of the leg; a 20 percent rating is warranted when there is 
moderate incomplete paralysis.

Service medical records show that the veteran was weak on the 
left side following a brain stem event in May 1990.  He 
showed gradual functional improvement and used a cane due to 
walking difficulties.  By December 1990, the veteran's 
complaints included fatigue, poor attention span, positional 
vertigo, and brief episodes of diplopia.  A psychiatric 
evaluation revealed a diagnosis of life-circumstance problem, 
and a neurological evaluation did not show any apparent 
deficit.  

Following service, VA examinations in 1991 show that the 
veteran complained of fatigability, hypersomnia, memory 
difficulty, dizzy spells with loss of balance, and pain and 
throbbing on the left side of his body.  There was no 
diagnosis of a psychiatric disorder on a June 1991 VA 
examination, and VA neurological examinations were 
essentially normal in June 1991 and July 1991, despite the 
complaints.  On a June 1991 VA orthopedic examination, the 
veteran was found to have no actual orthopedic disability 
other than complaints regarding the left lower extremity.  On 
a July 1991 VA examination, the veteran had orthostatic 
dizziness (and not real vertigo causing dizziness), and his 
memory appeared to be good.  On that examination, the veteran 
reported he had regained most of the function in his left 
upper and lower extremity but had occasional balance 
disturbance.  Thereafter, his claims of memory loss 
persisted, and on VA neuropsychological evaluations in 
November 1991 and September 1992 clinical findings suggested 
dyslexia, a partial organic amnestic syndrome, and a 
depressive disorder.  On an April 1993 VA examination, the 
veteran complained of headaches, light-headedness upon 
standing, memory difficulty, and left-sided numbness and 
throbbing; his diagnosis was amnestic syndrome from a 
cerebrovascular accident with a GAF score of 60 (to represent 
moderate symptoms or moderate difficulty in social and 
occupational functioning).  On a March 1994 VA neurological 
examination, he was normal despite complaints of twitching in 
his face and some problems with his left leg.  On a September 
1997 VA psychiatric examination, he complained of dizzy 
spells, leg cramps, severe headaches, short term memory loss 
and difficulty learning new material, and decreased sleep; 
his diagnosis was amnestic disorder, not otherwise specified, 
with a GAF score of 61-70 (to represent mild symptoms or some 
difficulty in social and occupational functioning).  On a May 
1999 VA neurological examination, the veteran complained of 
fatigability and pain in the left lower extremity 
(particularly below the knees), weakness in the left upper 
extremity (more since recent left shoulder surgery), 
continued memory problems which did not significantly affect 
his job, monthly migraine headaches, and occasional dizzy 
spells related to light-headedness, nausea, and gait 
imbalance.  The clinical findings were diplopia on the left, 
"give away" weakness in the left lower extremity (but he 
had a steady gait while walking), and decreased sensation to 
pin prick in patchy distribution on the left side.  The 
diagnoses were probable left-sided hemiparesis and 
hemisensory deficit, cognitive problems, and memory problems, 
but the examiner stated that these findings were mild and 
that the veteran was functioning quite well.  On a subsequent 
May 1999 VA psychiatric examination, there was no diagnosis 
of a psychiatric disorder, and the veteran's GAF score was 81 
(to represent absent or minimal symptoms and good functioning 
in all areas).  

With regard to manifestations analogous to impairment of the 
circumflex and sciatic nerves, the clinical evidence shows 
that the veteran was essentially normal neurologically for 
many years after service but that currently he has some 
weakness in the left lower extremity and decreased sensation 
to pin prick in patchy distribution on the left side.  These 
manifestations were evaluated as mild in degree, and the 
veteran could function quite well in spite of them.  In light 
of this and also taking into consideration some left shoulder 
symptomatology from recent surgery (which has not been shown 
by the medical evidence to be related to the brain stem event 
in service), the Board finds that the left upper extremity 
symptomatology demonstrates no more than mild incomplete 
paralysis of the minor arm, and a noncompensable rating is 
warranted under Codes 8008 and 8518.  Moreover, the Board 
finds that the left lower extremity symptomatology 
demonstrates mild incomplete paralysis of the leg, and hence 
a 10 percent rating is warranted under Codes 8008 and 8520.  

With regard to the psychiatric manifestations, the evidence 
shows that since service the veteran has been diagnosed (in 
November 1991, September 1992, and September 1997) with 
amnestic syndrome due to his brain stem event but that he had 
no psychiatric diagnosis on either a VA examination in June 
1991 or his most recent VA examination in May 1999.  The 
evidence also shows that his complaints of dizziness and 
memory problems have been persistent and that he has also 
reported headaches.  Under Code 8045, no more than a 10 
percent rating under Code 9304 for brain trauma is warranted 
for these subjective complaints.  However, the veteran does 
not have "purely subjective complaints" under Code 8045 
because he was shown to have cognitive and memory deficit on 
one of the May 1999 VA examinations (as well as on the 
evaluations in November 1991, September 1992, and September 
1997).  Therefore, such mental impairment is more 
appropriately evaluated as a residual of the brain stem event 
utilizing Code 9304.  Applying either the old or new mental 
disorder regulations, the Board finds that the veteran's 
impairment is mild and does not meet the criteria for a 
rating in excess of 10 percent.  For most of the years since 
service, the veteran has been employed at the post office, 
where he enjoys his job.  His GAF scores largely reflect a 
mild degree of social and occupational impairment.  There is 
no evidence of intermittent periods of inability to perform 
occupational tasks, depressed mood, suspiciousness, or panic 
attacks for a 30 percent rating.  Hence, a 10 percent rating 
is warranted under Codes 8008 and 9304.  

At the present time, besides the left upper and lower 
extremity neurological problems and the psychiatric problems, 
no other compensable brain stem event residuals have been 
identified.  The veteran is entitled to a separate 10 percent 
rating for the left lower extremity neurological residuals 
and a separate 10 percent rating for the psychiatric 
residuals.  To this extent, an increase in the prior 10 
percent rating is granted.


ORDER

To the extent that a 10 percent rating is assigned for left 
lower extremity neurological impairment and a 10 percent 
rating is assigned for psychiatric impairment, a higher 
rating for residuals of a brain stem event is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

